Exhibit 10.1

THIS CHANGE-IN-CONTROL SEVERANCE AGREEMENT (“Agreement”) is made and entered
into as of the        day of [                    ] by and between THE PBSJ
CORPORATION, a Florida corporation (“The PBSJ Corporation”), and <EXECUTIVE
NAME> (the “Executive”).

RECITALS:

The PBSJ Corporation and its subsidiaries and affiliates (the “Company”) has
determined that, in order to encourage management to continue to act in the best
interests of The PBSJ Corporation and its shareholders in connection with any
circumstances that could result in a change-in-control of The PBSJ Corporation,
The PBSJ Corporation should adopt this Agreement. For purposes of this
Agreement, the term “The PBSJ Corporation” shall also mean any entity that is
the successor entity of The PBSJ Corporation following a change-in-control,
where applicable.

Under this Agreement, The PBSJ Corporation shall pay severance payments and
benefits to the Executive if his employment is terminated under certain
circumstances, provided the Executive executes a complete release of all claims
in accordance with the provisions of this Agreement. In order to be eligible for
severance payments and benefits, the Executive must be terminated by The PBSJ
Corporation other than for cause (as defined below), death or disability (as
defined below), or the Executive must terminate for good reason (as defined
below), in either event within two years after the date of the
change-in-control. If the Executive voluntarily terminates employment other than
for good reason, he will not be eligible for payments hereunder.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, IT IS HEREBY AGREED AS FOLLOWS:

 

I. General

 

A. For purposes of this Agreement, a change-in-control shall occur (i) when any
person, company, other business organization, or persons acting as a group,
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, shall become the beneficial owner of more than 50%, in the
aggregate, of the voting power of the equity securities of The PBSJ Corporation,
or (ii) upon consummation of (1) any reorganization, merger or consolidation
with respect to which persons who were the stockholders of The PBSJ Corporation
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of the voting power of the then
outstanding equity securities of the reorganized, merged or consolidated
company, in substantially the same proportions as their ownership immediately
prior to such reorganization, merger, or consolidation, or (2) the sale of all
or substantially all of the assets of The PBSJ Corporation to an unrelated third
party. For the avoidance of doubt, a change-in-control shall not occur solely as
a result of an initial public offering of the equity securities of The PBSJ
Corporation.



--------------------------------------------------------------------------------

B. If a change-in-control as defined above occurs, and the Executive is
terminated by The PBSJ Corporation other than for cause (as defined below),
death or disability (as defined below), or the Executive terminates his
employment for good reason (as defined below), within two (2) years after the
date of the change-in-control, severance payments and benefits shall be provided
as follows:

 

Payment/Benefit

  

Severance Payment/Benefit

Annual Base Salary    200% of base salary as in effect on day prior to day of
change-in-control Target Bonus    An amount equal to the “target annual bonus
amount” (as defined below) as in effect on day prior to day of change-in-control
All Welfare Benefits (medical, dental, life, LTD, etc.)   

1 year or, if earlier, until re-employed

and covered for similar benefits

Car or Car Allowance (if the Executive presently receives this benefit)   

1 year or, if earlier, until re-employed

(Executive to pay for gas, oil, and

repairs)

Notwithstanding the foregoing, to the extent that The PBSJ Corporation (after
the change-in-control) maintains a severance or other similar program, the
Executive shall have the right to elect to receive either those benefits
described herein, or the benefits set forth in The PBSJ Corporation’s (after the
change-in-control) severance or other similar program as if the Executive was a
participant in The PBSJ Corporation’s (after the change-in-control) severance or
other similar program.

For purposes of this Agreement, the term “target annual bonus amount” shall be
zero for The PBSJ Corporation’s entire 2010 fiscal year ending on September 30,
2010. For subsequent fiscal years of The PBSJ Corporation, the “target annual
bonus amount” shall be the target bonus established by the Committee (as defined
below) under The PBSJ Corporation’s annual incentive plan for such fiscal year,
as applicable.

The payments and benefits provided under this Agreement are not intended to
duplicate benefits payable under any other severance agreement, plan or program,
employment agreement, or applicable laws. Should such other payments or benefits
be payable, your benefits under this Agreement will be reduced accordingly or,
alternatively, payments and benefits previously paid under this Agreement will
be treated as having been paid to satisfy such other benefit obligations.

 

2



--------------------------------------------------------------------------------

The payments to the Executive under this Agreement shall be made within 30 days
of the Executive’s termination and shall be subject to applicable withholding
taxes. If the Executive is entitled to benefits under this Agreement, he shall
not be required to mitigate damages, nor shall his subsequent earnings reduce
the amount he is paid hereunder. The PBSJ Corporation may, as a condition to its
continuation of medical and dental benefits payable pursuant to this Agreement,
require that the Executive elect to continue his medical and dental benefits
pursuant to COBRA, and the period during which COBRA coverage shall be available
shall commence on the date on which the Executive’s employment with The PBSJ
Corporation terminated.

The Executive shall also receive base salary through the termination date,
accrued benefits payable under any 401(k), retirement or other deferred
compensation plan maintained by the Company through the termination date, any
bonuses with respect to any year that has ended but for which the bonuses have
not yet been paid, and payment for unused PTO. In addition, the Executive shall
immediately become vested in any then outstanding stock options, restricted
stock or other equity awards granted by The PBSJ Corporation to the Executive.

The PBSJ Corporation shall pay for outplacement services for the terminated
Executive, provided that such outplacement services shall not extend for a
period longer than 6 months nor exceed a maximum cost of $20,000.

 

D. For the purposes of this Agreement, “cause” means:

 

  (i) the conviction of the Executive of, or a plea of guilty or nolo contendere
by the Executive to, any felony involving conduct on the part of the Executive
that renders him unfit for the performance of his duties to The PBSJ
Corporation,

 

  (ii) any willful (not in good faith and without reasonable belief that his
action or omission was in the best interest of the Company) misconduct on the
part of the Executive in the performance of his duties that is materially
harmful to the Company monetarily or otherwise, or

 

  (iii) any material breach by the Executive of any written agreement between
The PBSJ Corporation and the Executive that is not cured within 30 days after
the Executive’s receipt of written notice from The PBSJ Corporation of such
breach or any willful and material failure by the Executive to comply with any
written policies of The PBSJ Corporation.

 

3



--------------------------------------------------------------------------------

The Executive shall not be considered terminated for cause unless the Board of
Directors of The PBSJ Corporation (after the change-in-control) adopts a
resolution to such effect and provides the Executive written notice of the basis
of his termination for cause.

 

E. For purposes of this Agreement, a “good reason” for termination by the
Executive of his employment shall mean the occurrence during the two-year period
following the date of the change-in-control (without the Executive’s express
written consent) of any one of the following acts by The PBSJ Corporation, or
failures by The PBSJ Corporation to act:

 

  (i) a material adverse change in the functional nature or status of the
Executive’s job responsibilities, authority, duties or title with respect to the
business of The PBSJ Corporation from those in effect on the date of the
change-in-control; or

 

  (ii) a reduction by The PBSJ Corporation in the Executive’s base salary or
annual bonus opportunity as in effect on the date of the change-in-control, or
the material failure by The PBSJ Corporation to continue to provide the
Executive with compensation and benefits substantially similar in the aggregate
to those enjoyed by the Executive on the date of the change-in-control;

 

  (iii) The PBSJ Corporation’s requiring the Executive to be based anywhere
other than the principal business location where the Executive was based on the
date of the change-in-control (or within 50 miles of such business location),
except for required business travel consistent with the Executives’ business
travel schedule on the date of the change-in-control; or

 

  (iv) a material breach by The PBSJ Corporation of any other written agreement
between The PBSJ Corporation and the Executive.

Notwithstanding the foregoing, (1) a change in the Executive’s reporting
requirements or (2) a change in the functional nature or status of the
Executive’s job responsibilities, authority, or duties with respect to the
business of The PBSJ Corporation from those in effect on the date of the
change-in-control merely as a result of the fact that following the
change-in-control The PBSJ Corporation may be controlled by another entity with
respect to which the Executive may have no responsibilities or authority and/or
may no longer be a company whose shares are registered under the Securities
Exchange Act of 1934, shall not constitute a “good reason” for termination by
the Executive of his employment with The PBSJ Corporation.

 

4



--------------------------------------------------------------------------------

In addition, the Executive must give notice to The PBSJ Corporation of the
existence of the condition giving rise to the termination by the Executive for
good reason within 90 days after the initial existence of the condition and The
PBSJ Corporation shall have 30 days within which to remedy the condition after
its receipt of the notice. The Executive’s right to terminate for good reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. Unless otherwise agreed to by the Executive, the Executive’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting good reason hereunder.

 

F. For the purposes of this Agreement, “disability” means the Executive’s
inability or failure to perform essential functions of his position, with or
without reasonable accommodation, by reason of any readily determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continued period of not less than 12 months.

 

G. In exchange for and as a condition to The PBSJ Corporation’s obligation to
pay the severance payments and benefits under this Agreement, the Executive must
provide The PBSJ Corporation with a signed, written release that has become
irrevocable in accordance with applicable laws, within 30 days after termination
of his employment with The PBSJ Corporation. The release is to be prepared by
The PBSJ Corporation in accordance with applicable laws, pursuant to which the
Executive releases any and all rights or claims he may have against the Company.
The consideration for this written waiver shall be the severance payments and
benefits payable under this Agreement to which the Executive is otherwise not
entitled.

 

H. This Agreement shall remain in effect and may not be amended or terminated in
any respect other than by mutual agreement in writing by The PBSJ Corporation
and the Executive during the two-year period beginning on the date hereof;
provided, however, that commencing on the first annual anniversary of the date
hereof, and on each subsequent annual anniversary of such date (each such annual
anniversary hereinafter being referred to as an “Extension Date”), the term of
this Agreement shall be automatically extended by twelve (12) months, unless at
least sixty (60) days prior to the Extension Date The PBSJ Corporation shall
give written notice to the Executive that the term of the Agreement shall not be
so extended. Under no circumstances, however, shall the term of the Agreement
terminate following a change-in-control. Except as provided in this Section
I.H., prior to a change-in-control, the Executive shall not have any vested
right to severance payments or benefits under this Agreement.

 

I. This Agreement is a welfare benefit plan and shall be governed by the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). This
Agreement shall be administered by The PBSJ Corporation, which shall be the
“named fiduciary” within the meaning of such term as defined in ERISA.

 

5



--------------------------------------------------------------------------------

J. The Executive shall not acquire by reason of this Agreement any right in or
title to any assets, funds or property of the Company. This Agreement is
unfunded and any severance payments or benefits that become payable under this
Agreement are unfunded obligations of The PBSJ Corporation and shall be paid
from the general assets of The PBSJ Corporation.

 

K. This Agreement shall automatically be binding upon, and enforceable against,
any person or business entity succeeding to all, or substantially all, of the
business of The PBSJ Corporation by purchase, merger, consolidation, sale of
assets or otherwise.

 

L. Notwithstanding anything in this Agreement to the contrary, any compensation
and benefits payable to the Executive by The PBSJ Corporation pursuant to this
Agreement, which are treated as “severance payments” (as defined in Internal
Revenue Code Section 280G), shall be modified, reduced or eliminated in the
manner provided below to the extent necessary so that the compensation and
benefits payable to the Executive shall not exceed 2.99 times the Executive’s
“base amount” (as defined in Internal Revenue Code Section 280G). In the event
that the amount of the compensation and benefits that would be payable to the
Executive under this Agreement exceeds the limit provided in the preceding
sentence, the Executive shall direct which payments or benefits are to be
modified, reduced or eliminated. This Section II. L. shall be interpreted so as
to avoid the imposition of excise taxes on the Executive under Section 4999 of
the Code or the disallowance of a deduction to The PBSJ Corporation pursuant to
Section 280G(a) of the Code with respect to amounts payable under this
Agreement.

 

M. The PBSJ Corporation shall pay all reasonable legal fees and expenses
incurred by the Executive as a result of his successful obtainment or
enforcement of any right or benefit provided by this Agreement, regardless of
whether such rights are pursued through settlement discussions, mediation,
arbitration, litigation or otherwise. The Executive shall account to The PBSJ
Corporation in writing for all legal fees for which reimbursement is sought and
shall provide to The PBSJ Corporation copies of all relevant invoices, receipts
or other evidence as may be requested by The PBSJ Corporation within thirty
(30) days following the Executive’s successful obtainment or enforcement of any
right or benefit provided by this Agreement to which such legal fees are
related. Provided the Executive properly accounts to The PBSJ Corporation in
writing for all legal fees for which reimbursement is sought within the
aforementioned thirty (30) day period, The PBSJ Corporation shall pay the
Executive the legal fee reimbursement on the thirtieth day following the date
upon which the Executive successfully obtained or enforced the right or benefit
provided by this Agreement to which such legal fees and expenses relate.

 

6



--------------------------------------------------------------------------------

N. This Agreement shall be governed by and construed and enforced in accordance
with ERISA and to the extent state law is not preempted, in accordance with the
laws of the state of Florida, excluding the choice of law rules thereof.

 

O. The provisions of this Agreement are intended to be exempt from the
requirements of Section 409A of the Code and shall be interpreted in a manner
consistent with (and may be modified by The PBSJ Corporation in its sole and
absolute discretion to the extent that The PBSJ Corporation determines that such
amendment is necessary or appropriate to be consistent with) that intent.
Notwithstanding the foregoing, The PBSJ Corporation does not make any
representation to the Executive that any benefits payable pursuant to this
Agreement are exempt from, or satisfy, the requirements of Section 409A of the
Code, and The PBSJ Corporation shall have no liability or other obligation to
indemnify or hold harmless the Executive for any tax, additional tax, interest
or penalties that the Executive may incur in the event that any provision of
this Agreement, or any amendment or modification thereof, or any other action
taken with respect thereto, is deemed to violate any of the requirements of
Section 409A of the Code.

 

II. Claims Procedure

In the event that the Executive claims to be entitled to benefits under this
Agreement or believes his benefits are incorrect, the Executive or beneficiary
(hereafter, a “Claimant”) may file a claim for benefits by submitting a written
statement describing the basis of the claim for benefits under the Agreement.
The Compensation Committee of the Board of Directors of The PBSJ Corporation,
its successor, or if the successor does not have a Compensation Committee, the
Board of Directors of the successor (the “Committee”), shall review the claim
and respond within a reasonable period of time (generally 30 days). However, if
special circumstances require an extension of time to consider the claim, the
Committee may extend the 30 day period up to a total of 60 days. If the
Committee extends the 30 day period, the Claimant shall be notified in writing
as to the length of the extension and the special circumstances which
necessitate the extension, including the date on which the Committee expects to
render the determination.

If the Committee makes an adverse determination as to the Claimant’s claim, the
Committee shall, within the time period described above, notify the Claimant in
a writing setting forth, in a manner calculated to be understood by the
Claimant:

 

  (i) the specific reasons for the adverse determination,

 

  (ii) the provisions of the Agreement on which the determination is based,

 

  (iii) a description of additional information or material necessary for the
Claimant to perfect the claim and an explanation of why such additional
information or material is necessary, and

 

7



--------------------------------------------------------------------------------

  (iv) a description of the Agreement’s review procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring suit under Section 502(a) of ERISA following an adverse benefit
determination on review.

Within 60 days of receipt by a Claimant of a notice denying a claim, the
Claimant, or his or her duly authorized representative, may request in writing a
full and fair review of the claim by filing an appeal with the Committee. In
connection with such appeal, the Claimant or his or her duly authorized
representative may:

 

  (i) submit written comments, documents, records, and other information
relating to the claim for benefits, and

 

  (ii) be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
Claimant’s claims for benefits.

The Committee shall take into account all comments, documents, records, and
other information submitted by the Claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.

The Committee shall make a decision not later than 30 days after the Committee’s
receipt of a request for appeal, unless special circumstances (such as the need
to hold a hearing, as determined by the Committee in its sole discretion)
require an extension of time for processing, in which case a decision will be
rendered as soon as possible but not later than 60 days after receipt of a
request for appeal. The Committee shall notify the Claimant prior to the
expiration of the initial 30 day period if an extension is required. The
notification shall indicate the special circumstances requiring the extension,
and the date on which the Committee expects to render the determination on
review. If the initial 30 day period is extended due to a Claimant’s failure to
submit information necessary to make the benefit determination on review, the
period shall be tolled from the date on which the notification of the extension
is sent to the Claimant until the date on which the Claimant responds to the
request for additional information.

Notification of the Committee’s decision on appeal shall be provided to the
Claimant in writing. If an adverse determination is made, the notification shall
set forth, in a manner calculated to be understood by the Claimant:

 

  (i) the specific reasons for the adverse determination,

 

  (ii) reference to the specific Agreement provisions on which the adverse
determination is based,

 

8



--------------------------------------------------------------------------------

  (iii) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits, and

 

  (iv) a statement that the Claimant may bring an action under Section 502(a) of
ERISA.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from the Compensation Committee of its Board of Directors, The
PBSJ Corporation has caused this agreement to be executed in its name on its
behalf, all as of the day and year first above written.

 

 

<EXECUTIVE NAME>

THE PBSJ CORPORATION,

a Florida corporation

By:  

 

 

10